United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF TRANSPORATION,
FEDERAL AVIATION ADMINISTRATION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Edward Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1050
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2012 appellant, through his representative, filed a timely appeal from a
February 22, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On April 30, 2010 appellant, then a 41-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging an emotional condition as a result of an April 30,
1

5 U.S.C. § 8101 et seq.

2010 employment incident. In a May 16, 2010 statement, he reported that on April 30, 2010 he
was working as an air traffic controller when two aircraft were “placed on a collision course” by
another controller and put on his frequency.
In a witness statement dated May 3, 2010, Nathan Henkels, a coworker, stated that on
April 30, 2010 he was sitting next to appellant assisting him with live air traffic at the radar. He
stated the Havana Center was attempting to “hand off two northbound aircraft that were in
possible conflict. The trailing aircraft had significant speed overtake and was on a converging
course with the slower aircraft as traffic.” Appellant requested that he attempt to have the
Havana controller separate the airplanes vertically, but they referenced the traffic in their
airspace and continued to climb an aircraft through the altitude of the other traffic. Appellant
“saw the tracks and the traffic coming together and he insisted that I get Havana Center to fix it.
When the airplanes checked on frequency, [he] took appropriate action to separate them.”
In a May 4, 2010 statement, Paul McLeod, a coworker, stated that he was working
training next to appellant on April 30, 2010. Appellant asked him “to look at what was going on
with Havana hand offs on his scope.” He stated that it appeared that Havana Center was
attempting to hand off two aircraft that were in possible conflict, and he issued instructions to
separate them. Mr. McLeod noted that appellant seemed very upset by the incident.
In a statement dated June 3, 2010, the human resources manager stated the aircraft had
remained separated by 10 miles, and the required separation was five miles or 1,000 feet
vertically. The human resources manager asserted that appellant was “not responsible” for the
separation of the aircraft as the aircraft were not yet in Miami airspace. Further lives were not in
imminent danger and appellant “was not yet directly working the aircraft or directly responsible
for their separation at the time of the incident.” It was noted that appellant was not disciplined
for the incident.
By decision dated June 18, 2010, OWCP denied the claim for compensation. It found
that he was not in the performance of duty at the time of the alleged incident.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 8, 2010. At the hearing, George Rivera, a coworker, testified that he was in the
control room on April 30, 2010. He noted that the Miami air space was a congested area with
increased traffic coming from the Havana airspace.
In a decision dated June 1, 2011, OWCP’s hearing representative affirmed the June 18,
2010 decision. The hearing representative found that the evidence did not establish that
appellant had operational responsibility for the aircraft and did not establish a compensable work
factor.
By letter dated August 11, 2011, appellant requested reconsideration. He submitted a
June 9, 2011 reprimand for negligent work performance. The employing establishment stated
that on November 21, 2009 appellant had become aware of a potential conflict with two aircraft,
but did not take positive action to resolve the developing conflict as he had advised one aircraft
to return to Havana Center’s frequency. The reprimand acknowledged that “Havana should have

2

provided positive separation between these two aircraft, however, when that separation was not
assured you had an obligation to resolve that conflict.”
By decision dated September 30, 2011, OWCP found the application for reconsideration
was insufficient to warrant merit review of the claim. Appellant again requested reconsideration
by letter dated January 24, 2012. He submitted a document describing coordination procedures
between Miami Air Traffic Control Center and Havana Air Control Center.
In a decision dated February 22, 2012, OWCP reviewed the merits of the claim and
denied modification. It found the evidence did not establish that the aircraft were in appellant’s
assigned airspace. OWCP also stated that there was no loss of separation between aircraft that
required emergent action.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.5
To occur in the course of employment, in general, an injury must occur: (1) at a time
when the employee may reasonably be said to be engaged in his or her master’s business; (2) at a
place where he or she may reasonably be expected to be in connection with the employment; and

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

Lillian Cutler, 28 ECAB 125 (1976).

3

(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.6
ANALYSIS
OWCP found that appellant did not establish a compensable work factor with respect to
the April 30, 2010 air traffic incident. Appellant alleged that while working the radar for the
Miami Air Traffic Control Center he became aware of a possible conflict with two aircraft
approaching from the Havana Center. A coworker assisting appellant, Mr. Henkels, stated that
there was a potential conflict as the trailing aircraft had significant speed overtake and was
converging on course with the slower aircraft. Appellant requested that Mr. Henkels contact the
Havana Center. When the aircraft “checked on frequency,” he took action to separate them.
In finding no compensable work factor, OWCP referred to: (1) the employing
establishment’s statement that there was no dangerous loss of separation between the two
aircraft; and (2) its statement that appellant was not “operationally responsible” for the aircraft
because they were still within Havana Center airspace. With respect to the first finding, the
Board notes that he did not allege that the planes nearly collided. The allegation, supported by
coworkers present, was the potential for a collision based on the planes speeds and direction.
The finding that the planes did not ultimately violate the guidelines for separation does not
support a determination that no compensable work factor was established.
With respect to operational responsibility, this was not a situation where appellant was
simply standing near the radar and witnessed a stressful incident.7 Appellant was working his
assigned duty monitoring live aircraft traffic on radar. As part of those duties, he observed a
potential conflict between two aircraft and attempted to resolve the conflict. The record contains
a disciplinary letter regarding a November 2009 incident that specifically noted that it was
appellant’s responsibility to take action to resolve a potential conflict, even if Havana Center
should have taken action. The disciplinary letter clearly indicated that he had an obligation to
take action even if the ultimate responsibility for action was with another radar center. Appellant
was advised that it was his responsibility to ensure separation between the aircraft. He was on
duty and monitoring radar. Appellant was performing his regular duties as an air traffic
controller under Cutler when the potential collision arose, a situation he took effort to remedy.
A reaction to regularly or specially assigned duties is a compensable factor under FECA.
Appellant alleged a reaction to an April 30, 2010 incident that arose directly from the
performance of his duties and responsibilities as an air traffic controller. The Board finds that he
has substantiated a compensable work factor under Cutler. The case will be remanded to OWCP
for proper consideration of the medical evidence. After such further development as is deemed
necessary, OWCP should issue an appropriate decision.

6

Carmen B. Gutierrez, 7 ECAB 58 (1954).

7

See L.G. Docket No. 09-276 (issued August 11, 2009) (the claimant was not operating the radar or responsible
for operation of the radar at the time of an incident involving two aircraft).

4

CONCLUSION
The Board finds that the evidence substantiates a compensable work factor and the case is
remanded to OWCP for consideration of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 28, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

